Mr. Justice Wole
delivered the opinion of the court.
An application for a dominion title was pending in the District Court of San Juan. Domingo Andino, Agustina Ce-peda and María Ayala appeared and opposed the granting of the certificate.. The certificate or judgment being granted, the said Domingo Andino and the others, on June 18, 1913, appealed to this court. On February 9, 1914, the attoiyieys of record of the appellants appeared and presented a writ*503ing withdrawing from the case. It does not appear of record that the withdrawal was in any way communicated to the appellants. On May 2, 1914, the respondents moved to dismiss the appeal for lack of a brief. In the affidavit accompanying the motion it appeared that the respondents had not been able to notify Agustina Cepeda of the motion because of her. death, and this court refused to grant the-motion because it did not appear that any steps had been taken in the case by reason of her death.
On October 28,1914, the respondents renewed their motion for dismissal on the ground of the failure of the appellants; to file a brief. Accompanying the motion was an affidavit made by Antonio Guardiola who served two of the appellants, with the notice of the motion and in the said affidavit swore-that he- had served the. notice on Eladio Cepeda and Luis, Escuté as successors of Agustín Cepeda. t •
A great part of the'difficulty that exists in this case arises from the irregular action of the attorneys for the appellants. They simply withdrew their appearance without in any way showing this court that they had notified their clients or their adversaries. We do not find it advisable in this opinion to> point out what, is the proper practice for attorneys before withdrawing from a case in this court or whether the permission of the court is necessary as some of the authorities, seem 'to indicate. 4 Cyc., 955; 3 Am. & Eng. Ency. of Law,, 410. Suffice it to say, that on the state of the record the attorneys for the respondents would havé been justified in notifying their motion to the attorneys who' had originally appeared. 4 Cyc., 955; 3 Am. & Eng. Ency. of Law, 410. How-oyer, the respondents did not follow the course indicated but elected to notify the appellants themselves. It should be-noticed that while the appellant who has' died appears to be Agustina Cepeda, yet the second motion for dimissal is directed against Agustín Cepeda, and Antonio Guardiola *504. swears that Eladio Cepeda and Luís Escnté are the successors of Agustín Cepeda. In other words, the court has no knowledge that anybody purporting to be the successors of Agustina Cepeda has ever been notified of this motion.
When it is desired to notify the successors in interest of a deceased appellant the .affidavit of anybody whatsoever is not sufficient to accredit who are such successors. The persons named may not have the necessary legal interest and the affidavit may contain a conclusion of law. In some cases it is the administrator who has the legal interest. In other cases it is the heir. The court must be put in a position to know that the person cited represents the dead person.
In this case the respondents have attempted to dismiss against all the appellants. Hence it was necessary to notify them all. In case one of them was dead, proper steps to dismiss the appeal should be taken. It has been held that when an appellant dies the dutjr of reviving the case in the name of the dead person devolved upon the party who desired to take the next step. 4 Am. & Eng. Ency. of Law & Pract., 112; Raine v. State Bank, 4 Gratt. (Va.), 150; Powers v. Manning, 154 Mass., 376. We shall not decide that it was necessary to revive the appeal in this case, but we do insist that before the appeal can be dismissed some steps are needed to advise the successors in interest of Agustina Cepeda and that they be notified of the motion requesting the dismissal of the appeal. The motion to dismiss must be overruled;

Motion overruled.

Chief Justice Hernandez and Justices del Toro, Aldrey and Hutchison concurred.